department of the treasury internal_revenue_service washington d c date number release date cc intl br6 wta-n-116763-99 uilc dollar_figure internal_revenue_service national_office technical_advice_memorandum for tina k byrd manager international technical advisors lmsb pft ifasp from elizabeth g beck senior technical reviewer branch subject sec_6662 and sec_6662 this memorandum responds to your request for technical assistance dated date technical assistance does not relate to a specific case or taxpayer and is not binding on examination or appeals this document is not to be used or cited as precedent issues your request for technical assistance raises several questions regarding how the substantial and gross_valuation_misstatement penalties under sec_6662 and described in sec_6662 and sec_6662 hereinafter the penalties unless otherwise specified are calculated specifically you asked how to calculate the penalties when current_year adjustments including a sec_482 adjustment to which the penalties apply overcome a current_year loss current_year adjustments including a sec_482 adjustment to which the penalties apply do not overcome a current_year loss and current_year income as adjusted including a sec_482 adjustment to which the penalties apply is overcome by a net_operating_loss nol carryforward or carryback the fourth question you asked is whether sec_1_6662-6 applies exclusively when calculating the penalties or whether other regulations promulgated under sec_6662 and sec_6664 apply law and analysis wta-n-116763-99 relevant statutory and regulatory provisions sec_6662 provides for the imposition of accuracy-related_penalties the accuracy-related_penalties are imposed on the portion of the underpayment_of_tax required to be shown on a return attributable to negligence sec_6662 a substantial_understatement of tax sec_6662 and a substantial_valuation_misstatement sec_6662 the penalty applies only to that portion of the underpayment attributable to the particular type of misconduct the maximum accuracy-related_penalty imposed on a portion of an underpayment may not exceed percent of such portion percent of the portion attributable to a gross_valuation_misstatement per sec_6662 notwithstanding that such portion is attributable to more than one type of misconduct sec_1_6662-2 different portions of a single income_tax return may be subject_to penalties imposed for different types of misconduct additional rules under sec_6662 impose a penalty on any underpayment of income_tax attributable to a substantial_valuation_misstatement pertaining to either a transaction between persons described in sec_482 the transactional penalty or a net sec_482 transfer price adjustment the net_adjustment penalty the penalty is equal to percent of the underpayment_of_tax attributable to that substantial_valuation_misstatement pursuant to sec_6662 the penalty is increased to percent of the underpayment in the case of a gross_valuation_misstatement with respect to either the transactional penalty or net_adjustment penalty in any year no penalty is imposed under these rules unless the underpayment_of_tax attributable to all valuation misstatements exceeds a dollar limitation of dollar_figure in the case of an individual s_corporation and personal_holding_companies as defined by sec_542 or dollar_figure in the case of a corporation sec_6662 this dollar limitation must be met for each year in which the penalty will be asserted including carryback and carryover years of any valuation misstatements sec_1_6662-5 the sec_6662 and h penalty provisions are applicable to any_tax year ending after date omnibus budget reconciliation act of publaw_101_508 title xi sec 104_stat_1388 final regulations for sec_6662 and h became effective on date sec_1_6662-6 these regulations set forth special rules in the case of carrybacks and carryovers and coordination rules between these penalties sec_1_6662-6 and f respectively in particular sec_1_6662-6 sets forth special rules for carrybacks and carryovers if there is a substantial or gross_valuation_misstatement for a taxable_year that gives rise to a loss deduction or credit that is carried to another taxable_year the transactional penalty and the net_adjustment penalty will be imposed on any resulting underpayment_of_tax in that wta-n-116763-99 other taxable_year in determining whether there is a substantial or gross_valuation_misstatement for a taxable_year no amount carried from another taxable_year shall be included sec_1_6662-6 in other words sec_482 valuation misstatements made in one year that give rise to an underpayment_of_tax in a prior or subsequent year are not grouped with misstatements made in that prior or subsequent year for purposes of determining whether the valuation misstatement is substantial or gross in nature the character and penalty rate of the misstatement are determined in the year the misstatement is made not in any other year in which the misstatement gives rise to an underpayment_of_tax in the case of multiple sec_482 adjustments to which the penalties apply one must consider the coordination rules under sec_1_6662-6 sec_1_6662-6 sets forth rules for coordinating between the percent substantial_valuation_misstatement penalty and the percent gross_valuation_misstatement penalty when both the transactional and net_adjustment penalty are present in determining whether a net sec_482 adjustment exceeds five million dollars or percent of gross_receipts an adjustment attributable to a substantial or gross_valuation_misstatement that is subject_to the transactional penalty will be taken into account if the net sec_482 adjustment exceeds five million dollars or ten percent of gross_receipts any portion of such amount that is attributable to a gross_valuation_misstatement will be subject_to the transactional penalty at the forty percent rate the remaining amount is subject_to the net_adjustment penalty at the twenty percent rate even if such amount is less than the lesser_of five million dollars or ten percent of gross_receipts if the net sec_482 adjustment exceeds twenty million dollars or percent of gross_receipts the entire amount of the adjustment is subject_to the net_adjustment penalty at a forty percent rate no portion of the adjustment is subject_to the transactional penalty at a twenty percent rate sec_1_6662-6 additionally sec_1_6664-3 provides rules for determining the order in which multiple adjustments to a return are taken into account for the purpose of computing the total amount of penalties imposed under sec_6662 and sec_6663 these ordering rules do not make any exception for or distinction between wta-n-116763-99 penalties based upon sec_482 adjustments sec_1_6664-3 provides that the ordering rules of sub sec_3 apply where there is at least one adjustment with respect to which no penalty has been imposed and at least one with respect to which a penalty has been imposed or there are at least two adjustments with respect to which penalties have been imposed and they have been imposed at different rates sec_1_6664-3 provides that adjustments are considered made in the following order those with respect to which no penalties have been imposed those with respect to which a penalty has been imposed at a percent rate ie a penalty for negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement under sec_6662 through b respectively those with respect to which a penalty has been imposed at a percent rate ie a penalty for a gross_valuation_misstatement under sec_6662 and h those with respect to which a penalty has been imposed at a percent rate ie a penalty for fraud under sec_6663 sec_1_6664-3 the examples in sec_1_6664-3 demonstrate these ordering rules analysis and conclusions current_year loss - multiple adjustments resulting in taxable_income your first question is assume a domestic_corporation reported a current_year loss on an originally filed income_tax return upon audit both a sec_482 and a non- sec_482 adjustment are proposed the sec_482 adjustment constitutes a substantial_valuation_misstatement under sec_6662 ie the dollar or percentage thresholds are met and there is no reasonable_cause established under sec_6664 thus the misstatement is subject_to the sec_1_6662-6 provides that for purposes of establishing the reasonable_cause and good_faith exception of sec_6664 with respect to the net sec_482 adjustment penalty the documentation requirements of treas reg wta-n-116763-99 percent penalty under sec_6662 how is the originally filed loss overcome is there an ordering rule to apply the adjustments to the loss in your response assume the following facts taxable_income or loss per return dollar_figure big_number non- sec_482 adjustment sec_482 adjustment subject_to e b total adjustments dollar_figure big_number dollar_figure big_number dollar_figure big_number taxable_income as corrected dollar_figure big_number as discussed above sec_1_6664-3 applies in determining the order in which multiple adjustments are taken into account for purposes of computing sec_6662 and sec_6663 penalties your example however does not indicate whether the non- sec_482 adjustment is one for which a penalty applies the non- sec_482 adjustment could be one for which no penalty a percent a percent penalty or a percent penalty applies the example does provide that the sec_482 adjustment is subject_to a penalty under sec_6662 and sec_6662 assuming the sec_482 adjustment is subject_to the percent rate and applying the ordering rules of sec_1_6664-3 there are three possible results they are the non- sec_482 adjustment is not subject_to any penalty therefore is the first adjustment under the ordering rules and the sec_482 adjustment is the second adjustment the non- sec_482 adjustment is subject_to a percent penalty therefore the ordering rules do not apply because both penalties are at the same rate and the non- sec_482 adjustment is subject_to a or percent penalty therefore the sec_482 adjustment at a percent penalty rate is the first adjustment under the ordering rules and the non- sec_482 adjustment is the second adjustment d must be satisfied sec_1_6662-6 provides that for purposes of establishing the reasonable_cause and good_faith exception of sec_6664 with respect to the sec_482 transactional penalty the rules of sec_1_6664-4 apply however satisfaction of the documentation requirements of sec_1_6662-6 is considered reasonable_cause and good_faith under sec_1_6664-4 if the sec_482 adjustment is subject_to the percent gross valuation penalty then any non- sec_482 adjustment for which no penalty applies and any adjustment for which a percent penalty applies precedes the sec_482 adjustment subject_to the percent penalty rate any adjustment for which a percent penalty applies is not subject_to the ordering rules because both penalties are at the same rate any non- sec_482 adjustment subject_to a percent penalty rate applies last wta-n-116763-99 if one assumes that the non- sec_482 adjustment is an adjustment for which no penalty applies that the sec_482 adjustment is subject_to a percent penalty and that the income_tax rate i sec_35 percent3 the calculation of the penalty is calculated as follows step adjustments not subject_to a penalty the first step is to calculate the amount of the underpayment_of_tax attributable to adjustments not subject_to a penalty which in this case is the non- sec_482 adjustment taxable_income or loss per return adjustment non- sec_482 adjustment adjusted_taxable_income as corrected dollar_figure big_number dollar_figure big_number dollar_figure big_number here the dollar_figure loss is absorbed against the adjustment for which there is no penalty step adjustments subject_to a percent penalty the next step is to determine the amount of underpayment_of_tax attributable to adjustments subject_to percent penalties in this case the sec_482 adjustment is the only adjustment subject_to a percent penalty starting with the adjusted_taxable_income as corrected from step one determines the total taxable_income as corrected with the percent penalty adjustments adjusted_taxable_income from line adjustment - sec_482 adjustment total taxable_income as corrected dollar_figure big_number dollar_figure big_number dollar_figure big_number step calculation of underpayment next the underpayment_of_tax attributable to the percent penalty adjustment is determined the underpayment is determined by calculating the tax on the total taxable_income as corrected determined in step and subtracting from that amount the tax determined in step for adjustments on which no penalty was asserted in the interest of simplicity we have assumed that the applicable income_tax rate is alway sec_35 percent however sec_1_6664-3 example uses graduated income_tax rates to calculate the portion of the understatement of income_tax attributable to each adjustment see 110_tc_346 wta-n-116763-99 income_tax on corrected taxable_income of dollar_figure tax on adjustment of dollar_figure underpayment_of_tax from adjustment dollar_figure big_number dollar_figure big_number dollar_figure big_number step calculation of penalty next the amount of the penalty is determined by multiplying the penalty rate times the underpayment_of_tax determined in step underpayment_of_tax from adjustment penalty rate penalty amount dollar_figure big_number dollar_figure big_number based upon the assumptions made above and pursuant to the ordering rules of sec_1_6664-3 the underpayment of income_tax that is attributable to the sec_482 adjustment of dollar_figure is dollar_figure once the amount of the underpayment_of_tax is determined the appropriate penalty rate is multiplied by the underpayment to determine the penalty addition_to_tax from this valuation misstatement which is dollar_figure in this example last the underpayment_of_tax attributable to the valuation misstatement is compared to the dollar limitation of sec_6662 ie dollar_figure or dollar_figure as applicable to assure that it exceeds the limitation for the taxable_year in this example the underpayment_of_tax exceeds the dollar limitation current_year loss - multiple adjustments not overcoming nol your second question is assume a domestic_corporation reported a current_year loss on an originally filed income_tax return on audit a sec_482 adjustment is proposed although the adjustment does not overcome the loss on the return as filed the sec_482 adjustment constitutes a substantial_valuation_misstatement under sec_6662 ie the dollar or percentage thresholds are met and there is no reasonable_cause established under sec_6664 thus the misstatement is subject_to the percent penalty under sec_6662 how is the penalty calculated in the following example taxable_income or loss per on return dollar_figure big_number see footnote wta-n-116763-99 sec_482 adjustment taxable_income or loss as corrected dollar_figure big_number dollar_figure big_number here the proposed sec_482 adjustment does not exceed the current_year loss under sec_6662 a sec_6662 penalty can not be applied in a year where there is no underpayment of income_tax sec_6664 sec_1 a and although there is no underpayment of income_tax attributable to the substantial_valuation_misstatement for the current tax_year the substantial_valuation_misstatement may give rise to an underpayment_of_tax in a prior or subsequent tax_year the answer to your third question contains an example demonstrating how the penalties apply in these circumstances nol carryforward offset your third question is assume a domestic_corporation reported current_year income on an originally filed income_tax return but the taxable_income is reduced to zero by a nol carryforward on audit a sec_482 adjustment is proposed the sec_482 adjustment constitutes a substantial_valuation_misstatement under sec_6662 ie the dollar or percentage thresholds are met and there is no reasonable_cause established under sec_6664 thus the misstatement is subject_to the percent penalty under sec_6662 assuming the adjustment does not overcome the nol carryforward may the sec_6662 penalty be calculated and imposed for example assume taxable_income for year per return nol carryforward from year per return adjusted_taxable_income or loss per return dollar_figure big_number dollar_figure big_number dollar_figure big_number sec_482 adjustments to year taxable_income dollar_figure big_number adjusted_taxable_income for year as corrected dollar_figure big_number no penalty may be calculated in year because as in your second question there is no underpayment_of_tax attributable to a substantial or gross_valuation_misstatement due to the nol carryforward although no penalty attaches to the valuation misstatement in year because there is no underpayment of income_tax there may be a penalty in a year prior or see footnote wta-n-116763-99 subsequent to year sec_1_6662-6 addresses situations where a nol carryforward or carryback is attributable to a substantial or gross_valuation_misstatement which gives rise to an underpayment_of_tax in another year in year the taxpayer’s valuation misstatement reduced taxable_income before application of the year nol from dollar_figure as corrected for the year return to dollar_figure per year return although this valuation misstatement did not create an underpayment of income_tax in year a taxpayer might carry over the balance of the nol as reported dollar_figure big_number instead of the balance of the nol as corrected dollar_figure big_number and apply this amount against another year’s taxable_income an underpayment of income_tax attributable to the year valuation misstatement in year will exist if taxpayer offsets such taxable_income through application of a residual nol in an amount greater than dollar_figure sec_1_6662-6 for example assume the same taxpayer had dollar_figure of current_year income in year that the effective_tax_rate i sec_35 percent8 and a sec_6662 penalty is imposed at the percent rate taxable_income for year per return nol carryforward from year per return adjusted_taxable_income for year per return nol carryforward attributable to year sec_482 valuation misstatement9 dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number adjusted_taxable_income for year as corrected dollar_figure big_number sec_1_6662-6 addresses a valuation misstatement for a taxable_year that gives rise to a loss deduction or credit that is carried to another year in our view this includes a loss carryforward or carryback that is under-absorbed on account of a valuation misstatement that arises in an intermediate year one should look to the nol carryforward and carryback ordering rules to determine priority of nols arising from different years in the following example we assume that the remaining dollar_figure year nol is absorbed first see footnote the adjustment to the year nol carryfoward is based upon the sec_482 adjustment made to the taxable_income reported for year that reduced the residual nol carryforward available in year wta-n-116763-99 assuming no other adjustments the underpayment of income_tax in year attributable to the year sec_482 valuation misstatement is calculated as follows adjusted_taxable_income for year as corrected less adjusted_taxable_income for year per return understatement of taxable_income for year dollar_figure big_number dollar_figure big_number dollar_figure big_number the penalty imposed in year is calculated as follows income_tax on corrected taxable_income of dollar_figure tax on year taxable_income per return of dollar_figure underpayment of income_tax in year penalty rate penalty amount dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number in the above example the valuation misstatement made in year did not have a tax underpayment effect until year when the overstated nol carryforward improperly reduced taxable_income and consequently gave rise to an underpayment of income_tax for year pursuant to the rules in sec_1_6662-6 the valuation_misstatement_penalty is imposed in the year in which the underpayment_of_tax related to the misstatement occurs ie year in this example therefore for year the valuation_misstatement_penalty is equal to the penalty rate multiplied by the underpayment_of_tax attributable to the year valuation misstatement giving rise to the underpayment_of_tax in year in this case the entire understatement of dollar_figure was improperly absorbed in year and gave rise to an underpayment_of_tax since the underpayment_of_tax exceeds the sec_6662 dollar limitation the penalty may be imposed assuming reasonable_cause under sec_6664 is not established as to the year valuation misstatement application of sec_1_6662-6 your fourth question is assume a sec_482 adjustment is made and the penalties apply do all of the sec_6662 regulations apply to this adjustment or do only the regulations under sec_1_6662-6 apply if pertinent examples are in this case the nol carried from year to year is valid but the nol carried from year to year was in part attributable to a sec_482 valuation misstatement wta-n-116763-99 shown throughout the sec_6662 and sec_6664 regulations do these provisions apply to the penalties the general_rule is that to the extent code sections and attendant regulations are not mutually exclusive or inconsistent and can be interpreted together the provisions must be construed together 308_us_39 estate and gift_tax are in_pari_materia and must be construed together 88_tc_623 application of in_pari_materia construction of laws to interpretation of statute and regulations to the extent that the statutes or regulations cannot be read together the more specific provision provides guidance rather than the broader provision 365_us_753 restating that a specific statutory provision will override a general provision see also 285_us_204 and 110_tc_114 to the extent considered here the statutory provisions of sec_6662 and sec_6664 and attendant regulations do not conflict therefore they may be construed together harmoniously for example sec_1_6662-6 has special rules for determining the classification of a sec_482 penalty as a percent substantial_valuation_misstatement or as a percent gross_valuation_misstatement once the classification and penalty rate for a sec_482 valuation misstatement is determined the ordering rules under sec_1_6664-3 apply also sec_1_6662-6 provides special rules regarding the application of the penalties to carryforwards and carrybacks for sec_482 valuation misstatements under sec_6662 and h if you have additional questions please call by elizabeth g beck senior technical reviewer branch office of the associate chief_counsel international
